Wheeler, J.
Repeated decisions of this court have settled that previous to.the annexation of Texas to tho Uni,ted States and subsequent to tlie act of the Congress of the Republic of the 19th of January, 1841, (5 Stat., p. 44, sec. 2,) an action could not be maintained on the judgment of a foreign State. (1 Tex. R., 304; 2 Id., 509.)
This suit was brought within the indicated period, is based solely on the judgment of a foreign State, and consequently is not maintainable. The judgment is therefore erroneous, and must be reversed and the case dismissed.
Judgment reversed.